DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                           Patent
              (US 10,572,576 B1)
               Instant Application
                     (16/799,788)
1.  A system for extracting object data from an unstructured document: 
   one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the system to: 
          receive an unstructured document 

the unstructured document is not organized according to an ontology;  
         assign a term classification to the plurality of terms of the unstructured document via natural language processing;  
          create a tagging template for the unstructured document by generating a plurality of tagging elements of the tagging template 
according to a required data object structure;  
          obtain the tagging template for 
the unstructured document, the tagging template including the plurality of tagging elements, each tagging element having an element classification, the tagging template being obtained based on a particular ontology and a description of the unstructured document, the plurality of tagging elements of the tagging 
           receive, from a user via an interface, a plurality of selected terms 
corresponding to the plurality of tagging elements, wherein the term 
classifications of the selected terms matches the element classification of the 
corresponding tagging elements;
           generate, from the unstructured document based on the plurality of selected terms corresponding to the plurality of tagging elements, a data object organized according to the particular ontology, 
         the generated data object conforming to the required data object structure;  
         determine a selected tagging element from the plurality of tagging elements;  
           prompt to the user, via the interface, suggested terms from the 

              one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the system to:
            receive an unstructured document comprising a plurality of terms, each term 
            assign a term classification to the plurality of terms of the unstructured document via natural language processing;
         





          obtain a tagging template for the unstructured document, the tagging template including a plurality of tagging elements, each tagging element having an element classification, the tagging template being obtained based on a particular ontology and a description of the unstructured document, the plurality of tagging elements of the tagging 
          receive, from a user via an interface, a plurality of selected terms corresponding to the plurality of tagging elements, wherein the term classifications of the selected terms matches the element classification of the corresponding tagging elements; and
            generate, from the unstructured document based on the plurality of selected terms corresponding to the plurality of tagging elements, a data object organized according to the particular ontology.



Claims 1, 2, 5, 8-12, 15, and 18-20 of the instant application are anticipated by Copending Application Claims 1, 3, 2, 5-7, 8, 10, 9 and 12-14 in that Claims 1, 3, 2, 5-7, 8, 10, 9 and 12-14 of the Copending Application contains all the limitations of Claims 1, 2, 5, 8-12, 15, and 18-20 of the instant application. Claims 1, 2, 5, 8-12, 15, and 18-20 of the instant application therefore are not patently distinct from the Copending application claims and as such are unpatentable for provisional obvious-type double patenting. The Instant application Claims 1 and 11 are broader in every aspect than the Copending claims 1 and 8 and are therefore an obvious variant thereof. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g. “interference affected channel”, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to text analysis without significantly more. The claims 1 and 11 recite mental processes including steps achievable by a human using a pen and paper in receiving textual documents, assigning classifications to words within the text, obtaining a text template including elements of an ontology/graph receiving selected terms and generate an object/document based on the template. This judicial exception is not integrated into a practical application because the generically recited computer elements (i.e. system, interface, processor, and computer) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims further do not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving selected terms from a user and generating a data object correspond to steps of data gathering, storing and retrieving information from memory, and are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05 including Versata Dev. Group, Inc. v. SAP Am., OIP Techs., as well as recognized by cited references Isaacson and Hewett.
claims 2-10 and 12-20 do not add significantly more that the abstract idea and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.          Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al US PGPUB 2002/0194379 A1 (“Bennett” - IDS)  in view of Isaacson US PGPUB 2016/0046791 A1 (“Isaacson” - IDS)
         Per Claim 1, Bennett discloses a system for extracting object data from an unstructured document:
              one or more processors and a memory storing instructions that, when executed by the one or more processors (para. [0059]), cause the system to:

            assign a term classification to the plurality of terms of the unstructured document via natural language processing (fig. 7, element 720; The name pattern set would tag dynamically, for example, the names of people, places, organizations, email/surface addresses, URL's, telephone/fax numbers, monetary expressions, dates, time…, para. [0074]);
            obtain a tagging template for the unstructured document, the tagging template including a plurality of tagging elements, each tagging element having an element classification (fig. 7, element 730; The system stores a set of "fill rules" to fill fields of templates with corresponding information from the document identified during the previous processes…, para. [0076]), 
          the tagging template being obtained based on a description of the unstructured document (para. [0040]; para. [0056])
           Bennett does not explicitly disclose the tagging template being obtained based on a particular ontology, the plurality of tagging elements of the tagging template corresponding to one or more properties of the particular ontology, receive, from a user via an interface, a plurality of selected terms corresponding to the plurality of tagging elements, wherein the term classifications of the selected terms matches the element classification of the corresponding tagging elements or generate, from the unstructured document based on the plurality of selected terms corresponding to the plurality of tagging elements, a data object organized according to the particular ontology
Isaacson:
          the tagging template being obtained based on a particular ontology, the plurality of tagging elements of the tagging template corresponding to one or more properties of the particular ontology (para. [0039]; para. [0054]; Objects may be instantiated in the data store in accordance with the corresponding object definition for the particular object in the ontology…, para. [0057]; para. [0059]);
          receive, from a user via an interface, a plurality of selected terms corresponding to the plurality of tagging elements, wherein the term classifications of the selected terms matches the element classification of the corresponding tagging elements (para. [0039]-[0040]; para. [0044]; para. [0054]-[0057]); and
            generate, from the unstructured document based on the plurality of selected terms corresponding to the plurality of tagging elements, a data object organized according to the particular ontology (fig. 2, element 210; Actions 3-5 of FIG. 1 illustrate example processes that may be performed by a user in selecting a template, selecting one or more objects from which information is to be used in the document generated based on the template, and generating that document based on the object properties…, para. [0039]-[0040]; para. [0054]; Data objects may represent a document and/or other unstructured data source…, para. [0055]-[0057])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Isaacson with the system of Bennett in arriving at “the tagging template being obtained based on a particular ontology, the plurality of tagging elements of the tagging template corresponding to one or more properties of the particular ontology, receive, from a user via an interface, a plurality of 
          Per Claim 2, Bennet in view of Isaacson discloses the system of claim 1, 
             Isaacson discloses wherein the system is further caused to: determine a selected tagging element from the plurality of tagging elements (para. [0044]); 
            identify, to the user, suggested terms from the plurality of selected terms having a term classification matching the element classification of the selected tagging element (para. [0044]).
            Per Claim 3, Bennet in view of Isaacson discloses the system of claim 1, 
                Bennett discloses wherein the system is further caused to create the tagging template by generating the plurality of tagging elements of the tagging template according to a required data object structure (para. [0036]) and
              Isaacson discloses the generated data object conforms to the required data object structure (para. [0065]).
            Per Claim 4, Bennet in view of Isaacson discloses the system of claim 3, 
                 Isaacson discloses wherein the system is further caused to receive, from a user, a narrative structure indicative of at least one relationship between the plurality of tagging elements of the tagging template (para. [0040]).
Claim 5, Bennet in view of Isaacson discloses the system of claim 4, 
              Isaacson discloses wherein the system is further caused to provide, to the user via the interface, a visual display of the plurality of tagging elements and the narrative structure indicating the relationship between the plurality of tagging elements (fig. 4A; fig. 4B; para. [0039]-[0040]).
           Per Claim 6, Bennet in view of Isaacson discloses the of claim 1, 
              Isaacson discloses wherein the system is further caused to: determine a selected tagging element from the plurality of tagging elements (para. [0044]); and 
              provide, to the user, a prompt providing information about at least one characteristic of the selected tagging element (para. [0043]).
         Per Claim 7, Bennet in view of Isaacson discloses the system of claim 1, 
             Isaacson discloses wherein the system is further caused to: determine a first selected tagging element from the plurality of tagging elements (para. [0044]);   
              identify the first selected tagging element to the user (fig. 4A; para. [0044]);   
              receive a first selected term corresponding to the first selected tagging element according to user input (para, [0043]-[0044]);
             determine a second selected tagging element from the plurality of tagging elements (the template user interface 400 may allow the human operator to individually and/or in a group select data objects…, para. [0044]); 
             identify the second selected tagging element to the user (fig. 4A; fig. 4B; para. [0044])
             receive a second selected term corresponding to the second selected tagging element according to user input (para. [0039]-[0040]),

           Per Claim 8, Bennet in view of Isaacson discloses the system of claim 1, 
             Isaacson discloses wherein the system is further caused to: receive, from a user, a selection of a second data object (para. [0039]-[0040]; para. [0044]); and
               store a data link between the generated data object and the selected second data object (para. [0027]; para. [0036]-[0038] para. [0040]; para. [0043]; para. [0055]).
          Per Claim 9, Bennet in view of Isaacson discloses the system of claim 1, 
               Isaacson discloses wherein the system is further caused to: receive, from a second user, a second plurality of selected terms corresponding to the plurality of tagging elements, wherein the term classifications of the selected terms matches the element classification of the corresponding tagging elements (Once a coded template is generated and stored in the template storage device 106, that coded template can be selected by the human operator and/or any other users for use in creating a document based on the template…, para. [0039]; A human operator, e.g., the user of the user computing device 102, by typing and/or entering data into the search box 
402 may load, lookup, and/or retrieve one or more data objects…, para. [0040]);
               receive, from a third user, a third plurality of selected terms corresponding to the plurality of tagging elements, wherein the term classifications of the selected terms matches the element classification of the corresponding tagging elements (Once a coded template is generated and stored in the template storage device 106, that coded template can be selected by the human operator and/or any other users for use in creating a document based on the template…, para. [0039]; A human operator, e.g., the human operator and multiple other users and implying first, second and third users); and
             wherein to generate the data object from the unstructured document the system is caused to generate the data object according to the plurality of selected terms, the second plurality of selected terms, and the third plurality of selected terms (Once a coded template is generated and stored in the template storage device 106, that coded template can be selected by the human operator and/or any other users for use in creating a document based on the template…, para. [0039]-[0040]).
             Per Claim 11, Bennett discloses a method for extracting object data from an unstructured document, the method being performed on a computer system having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, cause the computer system to perform the method, the method comprising:
                 receiving, by the computer system, an unstructured document comprising a plurality of terms, each term including at least one word, wherein the unstructured document is not organized according to an ontology (para. [0031]; para. [0034]);
                assigning, by the computer system, a term classification to the plurality of terms of the unstructured document via natural language processing (fig. 7, element 720; The name pattern set would tag dynamically, for example, the names of people, places, organizations, email/surface addresses, URL's, telephone/fax numbers, monetary expressions, dates, time…, para. [0074]);

          the tagging template being obtained based on a description of the unstructured document (para. [0040]; para. [0056])
            Bennett does not explicitly disclose the tagging template being obtained based on a particular ontology, the plurality of tagging elements of the tagging template corresponding to one or more properties of the particular ontology, receiving, by the computer system, from a user via an interface, a plurality of selected terms corresponding to the plurality of tagging elements, wherein the term classifications of the selected terms matches the element classification of the corresponding tagging elements or generating, by the computer system from the unstructured document based on the plurality of selected terms corresponding to the plurality of tagging elements, a data object organized according to the particular ontology
           However, these features are taught by Isaacson:
          the tagging template being obtained based on a particular ontology, the plurality of tagging elements of the tagging template corresponding to one or more properties of the particular ontology (para. [0039]; para. [0054]; Objects may be instantiated in the data store in accordance with the corresponding object definition for the particular object in the ontology…, para. [0057]; para. [0059]);

            generating, by the computer system from the unstructured document based on the plurality of selected terms corresponding to the plurality of tagging elements, a data object organized according to the particular ontology (fig. 2, element 210; Actions 3-5 of FIG. 1 illustrate example processes that may be performed by a user in selecting a template, selecting one or more objects from which information is to be used in the document generated based on the template, and generating that document based on the object properties…, para. [0039]-[0040]; para. [0054]; Data objects may represent a document and/or other unstructured data source…, para. [0055]-[0057])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Isaacson with the method of Bennett in arriving at “the tagging template being obtained based on a particular ontology, the plurality of tagging elements of the tagging template corresponding to one or more properties of the particular ontology, receiving, by the computer system, from a user via an interface, a plurality of selected terms corresponding to the plurality of tagging elements, wherein the term classifications of the selected terms matches the element classification of the corresponding tagging elements” and “ generating, by the computer system from the unstructured document based on the plurality of selected terms corresponding to the plurality of tagging elements, a data object organized according to 
            Per Claim 12, Bennet in view of Isaacson discloses the method of claim 11, 
                 Isaacson discloses determining, by the computer system, a selected tagging element from the plurality of tagging elements (para. [0044]);
               identify, to the user, suggested terms from the plurality of selected terms having a term classification matching the element classification of the selected tagging element (para. [0044]).
             Per Claim 13, Bennet in view of Isaacson discloses the method of claim 11, 
                  Bennett discloses wherein creating the tagging template includes generating the plurality of tagging elements of the tagging template according to a required data object structure (para. [0036]) and 
                 Isaacson discloses the generated data object conforms to the required data object structure (para. [0065]).
            Per Claim 14, Bennet in view of Isaacson discloses the method of claim 13, 
              Isaacson discloses receiving, by the computer system, from a user, a narrative structure indicative of at least one relationship between the plurality of tagging elements of the tagging template (para. [0040]).
          Per Claim 15, Bennet in view of Isaacson discloses the method of claim 14, 
                Isaacson discloses providing, by the computer system, to the user via the interface, a visual display of the plurality of tagging elements and the narrative structure indicating the relationship between the plurality of tagging elements (fig. 4A; fig. 4B; para. [0039]-[0040])..
Claim 16, Bennet in view of Isaacson discloses the method of claim 11, 
             Isaacson discloses determining, by the computer system a selected tagging element from the plurality of tagging elements (para. [0044]); and
             providing, by the computer system, to the user, a prompt providing information about at least one characteristic of the selected tagging element (para. [0044]);.
          Per Claim 17, Bennet in view of Isaacson discloses the method of claim 11, 
                Isaacson discloses determining, by the computer system, a first selected tagging element from the plurality of tagging elements (para. [0044]);   
               identifying, by the computer system, the first selected tagging element to the user (fig. 4A; para. [0044]);   
              receiving, by the computer system, a first selected term corresponding to the first selected tagging element according to user input (para, [0043]-[0044]);
              determining, by the computer system a second selected tagging element from the plurality of tagging elements (the template user interface 400 may allow the human operator to individually and/or in a group select data objects…, para. [0044]);
              identifying, by the computer system, the second selected tagging element to the user (fig. 4A; fig. 4B; para. [0044]) and 
             receiving, by the computer system, a second selected term corresponding to the second selected tagging element according to user input (para. [0039]-[0040]),
            wherein the plurality of selected terms includes at least the first selected term and the second selected term (para. [0039]-[0040]).
         Per Claim 18, Bennet in view of Isaacson discloses the method of claim 11,   

             storing, by the computer system, a data link between the generated data object and the selected second data object (para. [0027]; para. [0036]-[0038] para. [0040]; para. [0043]; para. [0055]).
         Per Claim 19, Bennet in view of Isaacson discloses the method of claim 11, further comprising:
               Isaacson discloses receiving, by the computer system, from a second user, a second plurality of selected terms corresponding to the plurality of tagging elements, wherein the term classifications of the selected terms matches the element classification of the corresponding tagging elements (Once a coded template is generated and stored in the template storage device 106, that coded template can be selected by the human operator and/or any other users for use in creating a document based on the template…, para. [0039]; A human operator, e.g., the user of the user computing device 102, by typing and/or entering data into the search box 402 may load, lookup, and/or retrieve one or more data objects…, para. [0040]);
           receiving, by the computer system, from a third user, a third plurality of selected terms corresponding to the plurality of tagging elements, wherein the term classifications of the selected terms matches the element classification of the corresponding tagging elements (Once a coded template is generated and stored in the template storage device 106, that coded template can be selected by the human operator and/or any other users for use in creating a document based on the template…, para. [0039]; A human operator, e.g., the user of the user computing device 
          wherein generating the data object from the unstructured document further includes generating the data object according to the plurality of selected terms, the second plurality of selected terms, and the third plurality of selected terms (Once a coded template is generated and stored in the template storage device 106, that coded template can be selected by the human operator and/or any other users for use in creating a document based on the template…, para. [0039]-[0040]).

2.        Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet in view of Isaacson as applied to claims 1 and 11 above, and further in view of Manister et al US PGPUB 2010/0241620 A1 (“Manister” - IDS)
            Per Claim 10, Bennet in view of Isaacson discloses the system of claim 1,
                Bennet in view of Isaacson does not explicitly disclose wherein to assign the term classification to the plurality of terms, the system is further caused to assign to each of the plurality of terms at least one of a part of speech and a grammatical role
               However, this feature is taught by Manister (para. [0083]-[0084])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Manister with the system of Bennett in view of Isaacson in arriving at “wherein to assign the term classification to the plurality of terms, the system is further caused to assign to each of the plurality of terms at least one of a part of speech and a grammatical role”, because such combination would have 
             Per Claim 20, Bennet in view of Isaacson discloses the method of claim 11, 
                Bennet in view of Isaacson does not explicitly disclose wherein assigning the term classification to the plurality of terms further includes assigning, by the computer system, to each of the plurality of terms at least one of a part of speech and a grammatical role
               However, this feature is taught by Manister (para. [0083]-[0084])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Manister with the system of Bennett in view of Isaacson in arriving at “wherein assigning the term classification to the plurality of terms further includes assigning, by the computer system, to each of the plurality of terms at least one of a part of speech and a grammatical role”, because such combination would have resulted in obtaining profiles or knowledge that are of specific interest to a user  (Manister, para. [0032]; para. [0083]-[0084])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See reference Hewett (IDS)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658